COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

ERIC FLORES,                                      §
                                                                     No. 08-16-00159-CR
                     Appellant                    §
                                                                       Appeal from the
v.                                                §
                                                                     120th District Court
THE STATE OF TEXAS,                               §
                                                                   of El Paso County, Texas
                     Appellee.                    §
                                                                     (TC# 20110D01621)
                                                  §


                                  MEMORANDUM OPINION

       Appellant is attempting to appeal an order setting his appeal bond.             Finding that

Appellant did not timely file his notice of appeal, we dismiss the appeal for want of jurisdiction.

       Appellant has a statutory right to a separate, accelerated appeal from the trial court’s

order setting his bail pending appeal. See TEX.CODE CRIM.PROC.ANN. art. 44.04(g)(West Supp.

2016); Ortiz v. State, 299 S.W.3d 930, 932-33 (Tex.App.--Amarillo 2009, no pet.). Under Texas

Rule of Appellate Procedure 26.2(a)(1), a notice of appeal must be filed within 30 days after

sentence is imposed or suspended in open court or after the trial court enters an appealable order.

See TEX.R.APP.P. 26.2(a)(1). The appellant may obtain an extension by filing both the notice of

appeal and a motion for extension of time within fifteen days after the deadline.               See

TEX.R.APP.P. 26.3; Olivo v. State, 918 S.W.2d 519, 522-26 (Tex.Crim.App. 1996).

       On January 28, 2016, the trial court entered an order setting the appeal bond at $20,000,
but Appellant did not file notice of appeal until July 18, 2016, almost six months later. In his

notice of appeal, Appellant refers to the 180-day deadline for filing notice of a restricted appeal,

but this rule is limited to civil cases. See TEX.R.APP.P. 26.1(c). Appellant’s notice of appeal

was due to be filed within thirty days after the trial court signed the order setting the appeal

bond. See TEX.R.APP.P. 26.2(a)(1). Because Appellant did not timely file his notice of appeal,

we lack jurisdiction over this appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App.

1998); Olivo, 918 S.W .2d 522-23. The appeal is dismissed.


                                              STEVEN L. HUGHES, Justice
August 17, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-